Case 1:06-cv-00473-RCL Document 68 Filed 04/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

STEVEN M. GREENBAUM, et al.,
Plaintiffs,
V.
ISLAMIC REPUBLIC OF IRAN, et al.,

Defendant.

 

CARLOS ACOSTA, et al.,
Plaintiffs,
V.
ISLAMIC REPUBLIC OF IRAN, et al.,

Defendant.

 

HARRY BEER, et al.,
Plaintiffs,
Vv.
ISLAMIC REPUBLIC OF IRAN, et al.,

Defendant.

 

JASON KIRSCHENBAUM, et al.,
Plaintiffs,
V.
ISLAMIC REPUBLIC OF IRAN, et al.,

Defendant.

 

ee eh ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Civil Action No. 02-2148 (RCL)

Civil Action No. 06-0745 (RCL)

Civil Action No. 06-0473 (RCL) Y

Civil Action No. 03-1708 (RCL)

[PROPOSED [ORDER
Case 1:06-cv-00473-RCL Document 68 Filed 04/06/21 Page 2 of 2

ORDERED that the United States’ consent motion is GRANTED;

ORDERED that the United States may participate as an intervenor in all proceedings in
these actions concerning or pertaining to the Writs or the Property and shall not be required to file
a pleading; and it is further

ORDERED that the parties shall docket all filings concerning the Writs and the Property
in the Greenbaum action. Such filings shall be deemed filed in, and apply with equal force to, the

Acosta, Beer, and Kirschenbaum actions.

SO ORDERED:

Solr “Fe C. Froutste

Date ROYCE C. LAMBERTH
United States District Judge
